DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 30 June 2021.
Claims 1-20 are pending. Claims 1, 9, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,-3, 5-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli (US 2018/0157629, published 7 June 2018) and further in view of Fischer (US 2002/0099739, published 25 July 2002) and further in view of Le Chevalier et al. (US 2014/0068408, published 6 March 2014, hereafter Le Chevalier) and further in view of Mather et al. (US 2005/0223321, published 6 October 2005, hereafter Mather) and further in view of Young et al. (US 9772979, patented 26 September 2017, hereafter Young).
As per independent claim 1, Tuli, which is analogous to the claimed invention because it is directed toward segmenting and displaying documents on a portable device, discloses a method comprising:	
receiving, by the device, information related to a current segment of the electronic document to be rendered by the device and information related to a set of additional segments of the electronic document to be cached by a device (paragraph 0012: Here, an image of a page portion is provided to the device. The additional portions are cached at a proxy server for more efficient access)
	wherein the current segment and the set of additional segments collectively have a second size that satisfies the memory constraint associated with the document viewer executing on the device (paragraphs 0013 and 0027: Here, a larger than viewer image is requested. The image is provided such that it is the size of the viewer, while the remaining portions are cached)
rendering, by the device, a first set of pages in the current segment of the electronic document using the document viewer application (paragraph 0013)
storing, by the device, the set of additional segments in a cache associated with the document viewer application (paragraphs 0012 and 0015)
rendering, by the device, a second set of pages contained in the set of additional segments of the electronic document based on a user of the device navigating to a boundary of the current segment using the document viewer application (paragraph 0086: Here, a user scrolls to the end of the incomplete image. This causes loading of additional content from the cache)
Tuli fails to specifically disclose wherein the cache is a cache at the device. However, the examiner takes official notice that storing contents at a device cache was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Tuli, with a reasonable expectation of success, as it would have enabled a user to more efficiently access cached contents. This would have enable a user to more quickly receive contents and conserve network resources.
Tuli fails to specifically disclose transmitting, by a device, a request for an electronic document to a document rendering platform based on the electronic document having a first size that fails to satisfy a memory constraint associated with a document viewer application executing on the device.
	However, Fisher, which is analogous to the claimed invention because it is directed toward segmenting pages for display on portable devices, discloses transmitting, by a device, a request for an electronic document to a document rendering platform based on the electronic document having a first size that fails to satisfy a memory constraint associated with a document viewer application executing on the device (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fischer with Tuli, with a reasonable expectation of success, as it would have enabled a user to divide pages based upon memory constraints of a device. This would have enabled a user to ensure that only a portion of document which may be loaded and processed by the device is provided. This would have enabled a user to process the document in a browser for display.
	Additionally, Tuli fails to specifically disclose determining by a device, a memory constraint associated with a document viewer application. However, Le Chevalier, which is analogous to claimed invention because it is directed toward determining memory constraints with a viewer, discloses determining by a device, a memory constraint associated with a document viewer application (paragraph 0039). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Le Chevalier with Tuli, with a reasonable expectation of success, as it would have enabled a user to present contents based upon the device characteristics. This would have enabled a user to receive contents optimized for his/her device.
	Further, Tuli fails to disclose wherein the current segment of the electronic document and the set of additional segments of the electronic document comprises a portion of segments of the electronic document, the portion less than all segments of the electronic document, the current segment of the electronic document and the set of additional segments of the electronic document collectively have a second memory size that satisfies the memory constraint. However, Mather discloses wherein the current segment of the electronic document and the set of additional segments of the electronic document comprises a portion of segments of the electronic document, the portion less than all segments of the electronic document, the current segment of the electronic document and the set of additional segments of the electronic document collectively have a second memory size that satisfies the memory constraint (paragraph 0018). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mather with Tuli, with a reasonable expectation of success, as it would have allowed for dividing a page into digestible segments. This would have allowed a user to divide pages into portions that can be processed by a device.
	Finally, Tuli fails to specifically disclose wherein a number of additional segments in the set of additional segments is configurable based on a scrolling navigation behavior. However, Young, which is analogous to the claimed invention because it is directed toward analyzing a scrolling speed and requesting content segments, discloses wherein a number of additional segments in the set of additional segments is configurable based on a scrolling navigation behavior (claim 4). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date because it would have allowed a user to request and obtain contents based upon a user’s scrolling behavior. This would have allowed for conservation of networking resources, as only contents which the user would be accessing, based upon his/her scrolling behavior, would be obtained. Thus reducing the amount of unnecessary contents accessed and conserving network resources by not obtaining those contents.
	As per dependent claim 2, Tuli, Fischer, Le Chevalier, and Mather disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Tuli discloses wherein the set of additional segments include one or more sets of segments of the electronic document that are adjacent to the current segment within the electronic document (paragraphs 0015 and 0087).
	As per dependent claim 3, Tuli, Fischer, Le Chevalier, Mather, and Young disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Tuli discloses wherein the set of additional segments include one or more previously rendered segments of the electronic document (paragraph 0015).
	As per dependent claim 5, Tuli, Fischer, Le Chevalier, Mather, and Young disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Tuli disclose wherein the request for the electronic document causes the document rendering platform to partition the electronic document into multiple segments that are individually associated with the document viewer application (paragraph 0012: Here, pages are partitioned based upon the display size). 
	Tuli fails to specifically disclose partitioning to satisfy the memory constraint. However, Fischer discloses partitioning to satisfy the memory constraint (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fischer with Tuli, with a reasonable expectation of success, as it would have enabled a user to divide pages based upon memory constraints of a device. This would have enabled a user to ensure that only a portion of document which may be loaded and processed by the device is provided. This would have enabled a user to process the document in a browser for display.
	As per dependent claim 6, Tuli, Fischer, Le Chevalier, Mather, and Young disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Tuli discloses wherein the document viewer application is a web browser (paragraphs 0085-0086) and rendering platform to convert to a second format that has native support in the web browser (paragraph 0027: Here, the document is converted to an image, which is natively supported by a web browser). Tuli fails to specifically disclose the electronic document from a first format that lacks native supporting the web browser. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that not all formats are natively supported by a web browser. It would have been obvious to one of ordinary skill in the art at  the time of the applicant’s effective filing date to have combined the well-known with Tuli’s conversion to have allowed for displaying non-native contents within a browser. This would have enabled a user to easily view non-native contents within a browser.
	As per independent claim 15, Tuli discloses a method comprising:
	partitioning, by the device, the electronic document into multiple segments that individually satisfy a constraint associated with a document viewer application executing on the client device, based on the electronic document having a first size that fails to satisfy the constraints associated with the document viewer application (paragraph 0012)
	transmitting, by the device, information related to a current segment of the electronic document to be rendered by the client device and information related to a first set of additional segments of the electronic document to be cached by the client device (paragraph 0012)
		wherein the current segment and the first set of additional segments collectively have a second size that satisfies the memory constraint associated with the document viewer application executing on the client device (paragraphs 0013 and 0027)
	receiving, by the device information indicating that a user of the client device has navigated a boundary of the current segment using the document viewer application (paragraph 0086)
	transmitting, by the device, information related to a second set of additional segments of the electronic document to be cached by the client device based on the user client device navigating to the boundary of the current segment (paragraph 0086)
		wherein transmitting the information related to the second set of additional segments causes the client device to replace one or more of the first set of additional segments with one or more of the second set of additional segments in a cache associated with the document viewer application (paragraph 0086)
Tuli fails to specifically disclose wherein the cache is a cache at the device. However, the examiner takes official notice that storing contents at a device cache was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Tuli, with a reasonable expectation of success, as it would have enabled a user to more efficiently access cached contents. This would have enable a user to more quickly receive contents and conserve network resources.
Tuli fails to specifically disclose transmitting, by a device, a request for an electronic document to a document rendering platform based on the electronic document having a first size that fails to satisfy a memory constraint associated with a document viewer application executing on the device.
	However, Fisher, which is analogous to the claimed invention because it is directed toward segmenting pages for display on portable devices, discloses transmitting, by a device, a request for an electronic document to a document rendering platform based on the electronic document having a first size that fails to satisfy a memory constraint associated with a document viewer application executing on the device (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fischer with Tuli, with a reasonable expectation of success, as it would have enabled a user to divide pages based upon memory constraints of a device. This would have enabled a user to ensure that only a portion of document which may be loaded and processed by the device is provided. This would have enabled a user to process the document in a browser for display.
	Further, Tuli fails to specifically disclose determining by a device, a memory constraint associated with a document viewer application. However, Le Chevalier, which is analogous to claimed invention because it is directed toward determining memory constraints with a viewer, discloses determining by a device, a memory constraint associated with a document viewer application (paragraph 0039). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Le Chevalier with Tuli, with a reasonable expectation of success, as it would have enabled a user to present contents based upon the device characteristics. This would have enabled a user to receive contents optimized for his/her device.
	Additionally, Tuli fails to disclose wherein the current segment of the electronic document and the set of additional segments of the electronic document comprises a portion of segments of the electronic document, the portion less than all segments of the electronic document, the current segment of the electronic document and the set of additional segments of the electronic document collectively have a second memory size that satisfies the memory constraint. However, Mather discloses wherein the current segment of the electronic document and the set of additional segments of the electronic document comprises a portion of segments of the electronic document, the portion less than all segments of the electronic document, the current segment of the electronic document and the set of additional segments of the electronic document collectively have a second memory size that satisfies the memory constraint (paragraph 0018). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mather with Tuli, with a reasonable expectation of success, as it would have allowed for dividing a page into digestible segments. This would have allowed a user to divide pages into portions that can be processed by a device.
	Finally, Tuli fails to specifically disclose wherein a number of additional segments in the set of additional segments is configurable based on a scrolling navigation behavior. However, Young, which is analogous to the claimed invention because it is directed toward analyzing a scrolling speed and requesting content segments, discloses wherein a number of additional segments in the set of additional segments is configurable based on a scrolling navigation behavior (claim 4). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date because it would have allowed a user to request and obtain contents based upon a user’s scrolling behavior. This would have allowed for conservation of networking resources, as only contents which the user would be accessing, based upon his/her scrolling behavior, would be obtained. Thus reducing the amount of unnecessary contents accessed and conserving network resources by not obtaining those contents.
	With respect to claims 16-17, the applicant discloses the limitations similar to those in claims 2-3, respectively. Claims 16-17 are similarly rejected.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli, Fischer, Le Chevalier, Mather, and Young and further in view of Javidan et al. (US 2016/0059609, published 3 March 2016, hereafter Javidan).
As per dependent claim 4, Tuli, Fischer, Le Chevalier, Mather, and Young disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Tuli discloses rendering a particular page that includes one or more static content elements (paragraph 0015: Here, portions of the page that have not changed are analogous to static portions). 
	Tuli fails to specifically disclose automatically adjusting an orientation of the particular page based on the position of the one or more static content elements on the particular page. However, Javidan, which is analogous art to the claimed invention because it is directed toward orientating a page based on content orientation, discloses automatically adjusting an orientation of the particular page based on the position of the one or more content elements on the particular page (paragraph 0068). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Javidan with Tuli-Fischer, with a reasonable expectation of success, as it would have enabled a user to display contents in a proper orientation. This would have enabled a user to more easily view and read contents within a page.
	With respect to claim 12, the applicant discloses the limitations substantially similar to those in claim 4. Claim 12 is similarly rejected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tuli, Fischer, Le Chevalier, Mather, and Young and further in view of Gaddis (US 2012/0079374, published 29 March 2012).
As per dependent claim 7, Tuli, Fischer, Le Chevalier, Mather, and Young discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Tuli fails to specifically disclose:
identifying, in one or more of the first set of pages or the second set of pages, one or more accessibility elements that contain readable text
using a screen reader application executing on the device to generate audio corresponding to the readable text contained in the one or more accessibility elements
However, Gaddis, which is analogous to the claimed invention because it is directed toward performing screen reading on portions of a document, discloses: 
identifying, in one or more of the first set of pages or the second set of pages, one or more accessibility elements that contain readable text (paragraph 0061)
using a screen reader application executing on the device to generate audio corresponding to the readable text contained in the one or more accessibility elements (paragraph 0061)
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gaddis with Tuli-Fischer, with a reasonable expectation of success, as it would have enabled a user to read text with a screen reader, thereby enabling a visually impaired user to digest visual contents of a page.

Claims 8-11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli, Fischer, Le Chevalier, Mather, and Young and further in view of Maxwell, III et al. (US 2017/0337177, published 23 November 2017, hereafter Maxwell).
As per dependent claim 8, Tuli, Fischer, Le Chevalier, Mather, and Young disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Tuli fails to specifically disclose:
transmitting, to the document rendering platform, a request to search the electronic document for a search string
receiving information related to a next segment of the electronic document to be rendered based on the document rendering platform finding the search string in the next segment
However, Maxwell, which is analogous to the claimed invention because it is directed toward searching within document segments, discloses:
transmitting, to the document rendering platform, a request to search the electronic document for a search string (paragraphs 0103-0120)
receiving information related to a next segment of the electronic document to be rendered based on the document rendering platform finding the search string in the next segment (paragraphs 0103-0120)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Maxwell with Tuli-Fischer, with a reasonable expectation of success, as it would have enabled a user to search document segments. This would have enabled him/her to identify desired contents within a document.
	As per independent claim 9, Tuli discloses a device comprising:
	one or more memories (paragraph 0045)
	one or more processors communicatively coupled to the one or more memories (claim 1), to:
		execute a document viewer application (paragraph 0013)
		receive information related to multiple segments of the electronic document (paragraphs 0013 and 0027)
wherein the multiple segments collectively have a second size that satisfies the memory constraint associated with the document viewer application (paragraph 0012)
		store the multiple segments of the electronic document in a cache associated with the document viewer application (paragraph 0027)
		store, in the cache associated with the document viewer application, one or more sets of segments of the electronic document that are adjacent to the particular segment that contains the search string within the electronic document (paragraphs 0027 and 0086)
	Tuli fails to specifically disclose:
	transmit a first request for an electronic document to a document rendering platform based on the electronic document having a first size that fails to satisfy a memory constraint associated with the document viewer application
	transmit, to the document rendering platform, a second request to search the electronic document for a search string
	receive, from the document rendering platform, information related t o a particular segment of the electronic document that contains the search string
	render the particular segment that contains the search string using the document viewer application
wherein the cache is a cache at the device
However, the examiner takes official notice that storing contents at a device cache was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Tuli, with a reasonable expectation of success, as it would have enabled a user to more efficiently access cached contents. This would have enable a user to more quickly receive contents and conserve network resources.
	However, Fisher, which is analogous to the claimed invention because it is directed toward segmenting pages for display on portable devices, discloses transmitting, by a device, a request for an electronic document to a document rendering platform based on the electronic document having a first size that fails to satisfy a memory constraint associated with a document viewer application executing on the device (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fischer with Tuli, with a reasonable expectation of success, as it would have enabled a user to divide pages based upon memory constraints of a device. This would have enabled a user to ensure that only a portion of document which may be loaded and processed by the device is provided. This would have enabled a user to process the document in a browser for display.
Additionally, Maxwell, which is analogous to the claimed invention because it is directed toward searching within document segments, discloses:
transmitting, to the document rendering platform, a request to search the electronic document for a search string (paragraphs 0103-0120)
receiving information related to a next segment of the electronic document to be rendered based on the document rendering platform finding the search string in the next segment (paragraphs 0103-0120)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Maxwell with Tuli-Fischer, with a reasonable expectation of success, as it would have enabled a user to search document segments. This would have enabled him/her to identify desired contents within a document.
	Further, Tuli fails to specifically disclose determining by a device, a memory constraint associated with a document viewer application. However, Le Chevalier, which is analogous to claimed invention because it is directed toward determining memory constraints with a viewer, discloses determining by a device, a memory constraint associated with a document viewer application (paragraph 0039). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Le Chevalier with Tuli, with a reasonable expectation of success, as it would have enabled a user to present contents based upon the device characteristics. This would have enabled a user to receive contents optimized for his/her device.
Finally, Tuli fails to disclose wherein the current segment of the electronic document and the set of additional segments of the electronic document comprises a portion of segments of the electronic document, the portion less than all segments of the electronic document, the current segment of the electronic document and the set of additional segments of the electronic document collectively have a second memory size that satisfies the memory constraint. However, Mather discloses wherein the current segment of the electronic document and the set of additional segments of the electronic document comprises a portion of segments of the electronic document, the portion less than all segments of the electronic document, the current segment of the electronic document and the set of additional segments of the electronic document collectively have a second memory size that satisfies the memory constraint (paragraph 0018). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mather with Tuli, with a reasonable expectation of success, as it would have allowed for dividing a page into digestible segments. This would have allowed a user to divide pages into portions that can be processed by a device.
	Finally, Tuli fails to specifically disclose wherein a number of additional segments in the set of additional segments is configurable based on a scrolling navigation behavior. However, Young, which is analogous to the claimed invention because it is directed toward analyzing a scrolling speed and requesting content segments, discloses wherein a number of additional segments in the set of additional segments is configurable based on a scrolling navigation behavior (claim 4). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date because it would have allowed a user to request and obtain contents based upon a user’s scrolling behavior. This would have allowed for conservation of networking resources, as only contents which the user would be accessing, based upon his/her scrolling behavior, would be obtained. Thus reducing the amount of unnecessary contents accessed and conserving network resources by not obtaining those contents.
As per dependent claim 10, Tuli, Fischer, Le Chevalier, Mather, Young, and Maxwell disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Maxwell discloses wherein the second request causes the document rendering platform to search individual segments of the electronic document until the search string is found (paragraphs 0103-0120). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Maxwell with Tuli-Fischer, with a reasonable expectation of success, as it would have enabled a user to search document segments. This would have enabled him/her to identify desired contents within a document.
As per dependent claim 11, Tuli, Fischer, Le Chevalier, Mather, Young, and Maxwell disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Maxwell discloses wherein the second request causes the document rendering platform to search only a set of one or more segments of the electronic document that immediately follow, within the electronic document, the multiple segments stored in the cache associated with the document viewer application (paragraphs 0103-0120). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Maxwell with Tuli-Fischer, with a reasonable expectation of success, as it would have enabled a user to search document segments. This would have enabled him/her to identify desired contents within a document.
	As per dependent claim 13, Tuli, Fischer, Le Chevalier, Mather, Young, and Maxwell disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Tuli disclose wherein the request for the electronic document causes the document rendering platform to partition the electronic document into multiple segments that are individually associated with the document viewer application (paragraph 0012: Here, pages are partitioned based upon the display size). 
	Tuli fails to specifically disclose partitioning to satisfy the memory constraint. However, Fischer discloses partitioning to satisfy the memory constraint (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fischer with Tuli, with a reasonable expectation of success, as it would have enabled a user to divide pages based upon memory constraints of a device. This would have enabled a user to ensure that only a portion of document which may be loaded and processed by the device is provided. This would have enabled a user to process the document in a browser for display.
	With respect to claim 18, the applicant discloses the limitations similar to those in claim 8. Claim 18 is similarly rejected.
	With respect to claims 19-20, the applicant discloses the limitations similar to those in claims 10-11, respectively. Claims 19-20 are similarly rejected.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tuli, Fischer, Le Chevalier, Mather, Young, and Maxwell and further in view of Gaddis.
As per dependent claim 14, Tuli, Fischer, Le Chevalier, Mather, Young, and Maxwell disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Tuli fails to specifically disclose:
identifying, in one or more of the first set of pages or the second set of pages, one or more accessibility elements that contain readable text
using a screen reader application executing on the device to generate audio corresponding to the readable text contained in the one or more accessibility elements
However, Gaddis, which is analogous to the claimed invention because it is directed toward performing screen reading on portions of a document, discloses: 
identifying, in one or more of the first set of pages or the second set of pages, one or more accessibility elements that contain readable text (paragraph 0061)
using a screen reader application executing on the device to generate audio corresponding to the readable text contained in the one or more accessibility elements (paragraph 0061)
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gaddis with Tuli-Fischer, with a reasonable expectation of success, as it would have enabled a user to read text with a screen reader, thereby enabling a visually impaired user to digest visual contents of a page.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tuli, Fischer, Le Chevalier, Mather, and Young.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144